UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2185


In Re:   GARY IVAN TERRY,

                Petitioner.




                  On Petition for Writ of Mandamus.
             (1:03-cr-00299-NCT; 1:09-cv-00430-NCT-PTS)


Submitted:   February 28, 2012                Decided:    March 27, 2012


Before TRAXLER,    Chief    Judge,   and   KING   and   DUNCAN,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Gary Ivan Terry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary       Ivan   Terry      petitions      for   a     writ    of    mandamus

seeking an order from this court directing the district court

judge to vacate its orders denying Terry’s 28 U.S.C.A. § 2255

(West Supp. 2011) motion and assign his § 2255 proceedings to a

different district court judge.                 We conclude that Terry is not

entitled to relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan   Ass’n,    860     F.2d     135,    138    (4th    Cir.       1988).        Further,

mandamus    is     a    drastic    remedy       and   should        be   used     only    in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).        It is well-established that mandamus may not be

used as a substitute for appeal.                In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Terry is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny Terry’s petition for a writ of mandamus.

We   dispense    with     oral    argument      because       the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         PETITION DENIED


                                            2